06/24/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0012


                                      DA 20-0012
                                   _________________

POPLAR ELEMENTARY SCHOOL
DISTRICT NO. 9,

            Petitioner and Appellant,

      v.                                                          ORDER

FROID ELEMENTARY SCHOOL
DISTRICT NO. 65,

            Respondent and Appellee.
                               _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable David Cybulski, District Judge.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 24 2020